DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 19, 20, 22, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al., U. S. Patent 8,047,314.

	Oba et al. discloses in figures 12 and 13 a method for serial operation of a motor vehicle 20 that includes a transmission shown in figure 1.  Column 15, lines 52-61 and col. 15, line 66 to col. 16, line 2 disclose that when the transmission is in a first or third speed state, MG1 is operated as a generator and MG2 is operated as a motor in a mode referred to as the first torque conversion mode.  Column 16, lines 38-46 and 52-55 discloses that when the transmission is in a second or fourth speed state, MG1 is operated as a motor and MG2 is operated as a generator in a mode referred to as the second torque conversion mode.  As disclosed in col. 17, lines 2-5, “the torque conversion mode is alternately changed over between the first torque conversion mode and the second torque conversion mode with a change of the speed change state (speed ratio) of the transmission 60.”
	A first electric machine MG2 of the transmission is operated as a motor for driving the motor vehicle 20, when the transmission is in a first speed state, for example.
	A second electric machine MG1 of the transmission is operated as a generator.  MG2 operating as a motor and MG1 operating as a generator is the described first torque conversion mode.
	After generation of a change-over signal in step S380 (fig. 13, “Send Shift Command”) in which “an upshift or downshift command corresponding to the new speed ‘n’ of the new currently active speed gear train is sent to the transmission” (col. 25, lines 64-67), the steps following entry point ® in figure 12 are executed.  In step S190 it is determined that n=2 so that steps S250-S240 are next executed for operation in the second torque conversion mode.  Switching from the first torque conversion mode to the second torque conversion mode involves switching the first electric machine MG2 from the operation as the motor to the operation as the generator, and switching the second electric machine MG1 from the operation as the generator to the operation as the motor in order to drive the motor vehicle 20.
(claim 16)

	Column 13, line 64 to column 14, line 44 describes drive of the vehicle 20 during a transmission shift from a first speed (in which the motors are controlled in the first torque conversion mode) with a clutch C1 engaged to a second speed (in which the motors are controlled in the second torque conversion mode) with a clutch C2 engaged.  During the transition from first speed to second speed, the clutches C1 and C2 are simultaneously engaged and torque commands to both MG2 and MG1 are set to 0 (col. 14, lines 28-30), while an engine 22 directly provides drive to the driveshaft 67 (col. 14, lines 30-33).  In this way, the engine 22 maintains a tractive force during the transition from the first torque conversion mode to the second torque conversion mode.
	The first electric machine MG2 is switched from the operation as the motor to the operation as the generator without an interruption of tractive force, and the second electric machine MG1 is switched from the operation as the generator to the operation as the motor without the interruption of tractive force.
(claim 19)

	The method further comprises charging an electric accumulator with the first electric machine MG2 operating as a generator or with the electric machine MG1 operating as the generator (col. 8, lines 42-44, 49-51).
	In the first torque conversion mode, the first electric machine MG2 is operated as the motor and the second electric machine MG1 is operated as the generator, or, in the second torque conversion mode, the first electric machine MG2 is operated as the generator and the second electric machine MG1 is operated as the motor.
(claim 20)

	The method shown in figures 12 and 13 is a drive control routine performed by an ECU 70 at predetermined intervals such as every several msec (col. 19, lines 18-23).  After the shift from first speed to second speed, change of operating conditions to conditions requiring a shift to a third speed will cause the subsequent performance of the control routine to result in generation of a further change-over signal in step S380 (command a shift from the second speed to the third speed).  The first torque conversion mode is used for the third speed, where the first electric machine MG2 is operated as the motor and the second electric machine MG1 is operated as the generator.
(claim 22)

	Figure 1 shows the transmission configured to implement the method.
(claim 33)

Allowable Subject Matter

Claims 17, 18, 21, and 23-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 6,490,945 (Bowen) December 2002 - "The twin-clutch multi-speed transmission is equipped with a pair of motor/generators that are used to advance/retard the rotary speed of the input shafts to provide a speed synchronization function that permits powershifting via actuation of a power-operated shift system.", "Controller 126 functions to control shifting of motor/generators 120 and 122 between a "drive" mode, a "regeneration" mode, and a "no-load" mode.", " As a further feature of the present invention, transmission 20 can be used in conjunction with engine 18 to define a hybrid electric drive system. In general, the hybrid electric drive system includes three power sources, namely, engine 18, first motor/generator 120, and second motor/generator 122."

U. S. Patent Application Publication 2010/0032218 (Ideshio et al.) February 2010 - "the speed control to synchronize the overdrive clutch Cod is carried out by the first motor generator 2. However, in case the temperature of the first motor generator 2 is too high, in case the output from the electric storage device is restricted, or in case some kind of condition of failure is satisfied....the speed of the ring gear R7 of the first planetary gear mechanism 7 and the carrier C8 of the second planetary gear mechanism 8 integrated therewith is approximated to the speed of the engine 1 by varying the speed of the second motor generator 3."

U. S. Patent 7,931,102 (Katsuta et al.) April 2011 - (using the same structure, torque conversion modes, and simultaneous engagement mode during speed shift as Oba et al. ‘314) " the torque conversion mode is changed over between the first torque conversion mode and the second torque conversion mode via the simultaneous engagement mode at the time of a change of the speed change state in the transmission 60. This arrangement effectively prevents a torque-off condition at the time of a change of the speed ratio and ensures a smooth and shockless change of the speed ratio".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659